Dismissed and Memorandum Opinion filed July 12, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00985-CV

      TEXAS STAR SHUTTLE, TEXAS LONESTAR MEDICAL
 TRANSPORTATION, YOLANDA CHALFANT, ALEXIS JOE, WILLIAM
         T. JOE, AND RICHARD ARRIAZOLA, Appellants
                                         V.

    RICHARD GRICE, RICHARD GRICE, JR., IMPACT FINANCE
   CORPORATION, AUTOONE INSURANCE, LINCOLN GENERAL
  INSURANCE COMPANY, PROGRESSIVE INSURANCE COMPANY,
 BRISTOL WEST INSURANCE SERVICES OF TEXAS, INC. AMERICA
       MEDICAL RESPONSE, AND S.A.I. AGENCY, Appellees

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-53710

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 21, 2015. The clerk’s
record was filed January 5, 2016. No reporter’s record or brief was filed.
      On May 24, 2016, this court issued an order stating that unless appellants
filed a brief on or before June 24, 2016, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                         2